McCarthy, J.
The notice of appeal in this case is from the judgment only, and in such case the General Term has no power- to review a case on the facts where the trial was by jury-
There being no appeal from the order denying a new trial, which is unfortunate, only exceptions appearing on the record before rendition of the verdict can be considered. Boos v. Ins. Co., 64 N. Y. 236, 242; Del Genovese v. Mayor, 14 N. Y. St. Repr. 197.
There are no material exceptions in the case and judgment must, therefore, be affirmed, with costs.
Fitzsimons and Botty, JJ., concur.
Judgment affirmed, with costs.